Title: To Benjamin Franklin from Emmanuel-Pierre de La Plaigne, 11 July 1778
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur,
Plimouth Le 11e Juillet 1778
Il m’est ordonné ce jour de me Rendre a oakhampton devon prisonier sur ma parole d’honneur avec ma famille et autres personnes qui étoient passagers avec moy dans le d’argentré; j’ay eû l’honneur d’écrire à votre exçellençe que j’étais depoüillé de tout et sans argent quelconque. Je la priais de vouloir bien me secourir ne fussent que mes appointements qui me sont dus depuis le 26. May 1777. Je n’ay trouvé icy de Recours que dans le viçe consul des états genereaux qui a bien voulû m’obliger en ce moment de six guinees pour deux mois et qui veut bien se charger de faire passer à votre exçellençe la presente par la voye de hollande. Il est pret à obliger icy qui votre excellençe jugera a propos d’avouer, et il merite Réellement la confiançe. Aussi est-il le seul qui aye celle de mon état tout le monde me croyant un Negotiant. Je suis obligé de partire sur le champ et n’ay plus que le tems de vous demander votre protection et d’assurer votre excellençe du profond Respect avec Lequel j’ay l’honneur d’etre, Monseigneur, Votre très humble tres obëissant et tres Respectueux serviteur
E.P. DelaplaigneCapt d’inf.

  Les lettres et ordres dont votre exçellençe voudrait bien m’honorer me parviendraint surement par la voye de hollande à l’adresse de l’honnéte homme en question dont voicy M. gerrif [?] Tyasink viçe commissary to the states general at plymouth.

 
Addressed: To his Excellency / Benjamin Franklin / Ambassador of the United / States at the Court of / Versailles / at / Paris
Endorsed: Delaplaigne
Notation: Plymouth 11. juillet 1778.
